Citation Nr: 0204682	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  02-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependents' educational assistance 
benefits, under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1953 to March 1959. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The appellant is the veteran's surviving spouse.  

Upon a review of the claims file, the Board notes that by VA 
letter dated in January 1998, the RO notified the appellant 
that her death pension benefits were being terminated, 
effective February 1995, based on information regarding her 
family income.  In March and April 1998, the RO received 
copies of letters that the appellant had sent to President 
Clinton.  In those letters, she appears to express 
disagreement with the termination of her pension benefits, as 
well as the fact that she has to repay some benefits she 
received.  To the extent that the appellant wishes to pursue 
an appeal in this regard, that matter is referred to the RO 
for appropriate action.

 
FINDINGS OF FACT

1.  The appellant has been notified of the evidence needed to 
substantiate her claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  During the veteran's lifetime, service connection was 
established for bilateral defective hearing, rated as 90 
percent disabling from December 1988.

3.  The veteran died on February [redacted], 1993; it was recorded on 
the veteran's death certificate that the disease or condition 
that caused the death was emphysema.

4.  The medical evidence does not demonstrate that the 
veteran's emphysema was clinically manifested until many 
years after his active military service, and the 
preponderance of the medical evidence is against a nexus, or 
causal relationship, between his fatal emphysema and active 
service.  

5.  The medical evidence of record does not demonstrate that 
the veteran's service-connected bilateral defective hearing 
was either a principal or contributory cause of the veteran's 
death.

6.  A disability of service origin did not produce or hasten 
the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.312 (2001).

2.  The criteria for entitlement to dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3501, 5103, 5103A 
(West 1991 & Supp 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 21.3021 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  
Essentially, the appellant maintains that based on the 
veteran's meritorious service, she should receive benefits on 
his behalf.  

The Board notes that the RO previously denied the appellant's 
claim for service connection for the cause of the veteran's 
death in a July 1993 rating decision.  The Board has reviewed 
the claims file, and finds that a statement submitted by the 
appellant in October 1993 could reasonably be construed as a 
notice of disagreement as to the July 1993 rating decision.  
As such, the Board finds that this appeal has been in 
appellate status since that time, and the Board will 
adjudicate this case on the merits, rather than on the basis 
of new and material evidence, as did the RO.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996) (the Board must 
ensure it has jurisdiction before adjudicating the merits of 
a case).  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

A review of the record reveals that in a June 2001 letter, 
the RO informed the appellant of the requirements under the 
VCAA.  The Board also reviewed the claims file, and finds 
that the requirements under the VCAA are met.  In this 
regard, the appellant was notified in several RO letters, 
rating decisions, and the October 2001 statement of the case, 
of the laws and regulations pertinent to her claims, as well 
as the evidence needed to substantiate her claims.  Moreover, 
the claims file appears to contain all relevant evidence, and 
there is no indication that there are other pertinent records 
that the Board should obtain before proceeding with this 
appeal.  In short, the Board finds that the duty to notify 
and assist the appellant has been satisfied, and the Board 
will proceed with appellate review.  

According to VA law, the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

The veteran served on active duty from July 1953 to March 
1959.  During his lifetime, service connection was 
established for bilateral defective hearing, rated as 90 
percent disabling from December 1988.  The veteran died on 
February [redacted], 1993; it was recorded on the veteran's death 
certificate that the disease or condition that caused the 
death was emphysema.  The appellant does not specifically 
contend that the veteran's hearing loss caused his death.  
Nor does she contend that his emphysema was related to his 
active service.  Rather, she maintains that she should 
prevail in this appeal, due to the veteran's meritorious 
service.

A review of the record reveals that the veteran's service 
medical records are negative for any findings of emphysema, 
or any related disorders.  In May 1984, the veteran underwent 
a VA general medical examination, and was diagnosed with 
severe bilateral hearing loss.  The veteran complained of an 
eye condition, but the report was otherwise silent for any 
other medical disorders.  There was no evidence of emphysema, 
or a lung disorder.  In March 1990, the veteran underwent a 
VA audiological evaluation.  It was noted that he had been 
treated for emphysema, but there was no indication as to 
where or when.  According to the veteran's death certificate, 
he died in a private hospital.  

The Board has thoroughly reviewed the file, and finds that 
the preponderance of the evidence is against a claim for 
service connection for the cause of the veteran's death.  As 
noted earlier, the death certificate lists emphysema as the 
cause of the veteran's death.  There is no indication in the 
record that the veteran developed emphysema during service, 
or that his fatal emphysema was causally related to an 
incident of his active service.  Moreover, there is no 
medical evidence of record indicating that the veteran's 
service-connected hearing loss was the primary cause of his 
death, or in any way contributed to his death.  In short, 
there is simply no basis to award service connection for the 
cause of the veteran's death.  While the appellant believes 
that she should receive some of the veteran's benefits, in 
light of his years of service, the Board notes that service 
connection is a factual determination.  In the present case, 
the facts simply do not support a claim for service 
connection for the cause of the veteran's death, and the 
appeal is denied.  

The Board has considered the "benefit of the doubt" rule, 
but as the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

Finally, as the veteran did not die of a service-connected 
disability, the appellant is not an "eligible person" for 
purposes of receiving educational assistance benefits, under 
Chapter 35, Title 38, United States Code, and the claim is 
denied.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  The 
appellant's claim for this benefit fails because of absence 
of legal merit or lack of entitlement under the law, thereby 
warranting a denial of the claim as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for entitlement to dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

